Citation Nr: 0327320	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  00-13 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and daughter

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945, and from December 1947 to January 1949.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to 
service connection for the cause of the veteran's death and 
DIC benefits.  The appellant is the veteran's widow.

A personal hearing was held at the RO in March 2000.  In 
addition, a Videoconference Hearing was held in September 
2001 before the Board Member signing this document.  
Transcripts of both hearings are in the file.

In December 2001, the Board noted that there was a temporary 
stay on the adjudication of claims for DIC pursuant to 
38 U.S.C.A. § 1318 and remanded the claim for service 
connection for the cause of the veteran's death for 
additional development.

The RO completed the requested development and returned the 
case to the Board in July 2003.  While the case was in remand 
status, the stay on the appellant's § 1318 claim was lifted.  
See National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II) and Chairman's Memorandum No. 01-03-09 (April 8, 
2003).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.

2.  The veteran died in December 1998 at the age of 76.  The 
cause of death is listed on the death certificate as 
cardiopulmonary arrest.  No other significant conditions were 
listed.

3.  At the time of the veteran's death service connection had 
been established for a cervical spine disorder rated as 40 
percent disabling; post-traumatic stress disorder (PTSD) 
rated as 30 percent disabling, and residuals of a shrapnel 
wound of the leg rated as 20 percent disabling.  The combined 
disability rating was 70 percent.

4.  Cardiovascular disease was not identified while the 
veteran was in service or until many years after his 
separation from service and no competent medical evidence 
relates the cause of the veteran's death to his period of 
military service.

5.  The veteran's service-connected disabilities are not 
shown to have aided in or assisted in the production of 
death, nor was the veteran materially less capable of 
resisting the effects of the fatal heart disease implicated 
in his death as a result thereof. 

6.  The veteran was not during his life evaluated as totally 
disabled by reason of service-connected disabilities.


CONCLUSIONS OF LAW

1.  Cardiovascular disease, to include the cardiopulmonary 
arrest which caused the veteran's death, was not incurred in 
or aggravated by service, and may not be presumed to have 
been otherwise incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).

2.  The criteria for an award of DIC benefits under 
38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claims.   On November 9, 2000, the Veterans 
Claims Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate her claims and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate her 
claims and which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf by means of the discussions in the April 
2002 VCAA letter; February 1999, and June 2003 rating 
actions; the Board remand in December 2001; the February 2000 
statement of the case; and April 2000, and June 2003 
supplemental statements of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d).  The duty to assist also includes obtaining 
records of relevant treatment at VA facilities, and any other 
relevant records held by any Federal department or agency 
identified by the appellant.  If VA is unable to obtain 
records identified by the appellant, VA must notify her of 
the identity of the records that were not obtained, explain 
the efforts taken to obtain the records, and describe any 
further action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of her claims under the VCAA.  
Service, VA, and private outpatient and hospital treatment 
records have been associated with the claims file.  In 
addition medical expert opinions have been solicited and have 
been added to the claims file.  There does not appear to be 
any outstanding medical records that are relevant to this 
appeal.

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  In sum, the Board is unable to conceive of 
a reasonable avenue of development that has not yet been 
explored.  Thus, the Board finds that VA has fully met its 
duty to the appellant under the VCAA.

Evidentiary Background.  The veteran died at the Sparks 
Regional Medical Center, Fort Smith, Arkansas, in December 
1998.  The cause of death as listed on the death certificate 
was cardiopulmonary arrest.  No other significant conditions 
were listed.

By a decision dated in April 1982, the veteran's service-
connected disabilities were rated as follows:  discogenic 
disease, 5th and 6th cervical vertebrae, post-operative, 40 
percent from February 1982; PTSD, 30 percent disabling from 
February 1982; and residuals of a shrapnel wound of the right 
leg, 20 percent from February 1982.  The combined rating for 
the service-connected disabilities was increased from 10 
percent to 70 percent from February 22, 1982.

By a decision dated in October 1989, the Board denied the 
veteran's appeal for a total rating based on individual 
unemployability due to service-connected disabilities.

The appellant contends, in essence, that the veteran's 
service-connected spine disorder, PTSD, and residuals of a 
leg wound caused chronic pain, stress, and an inability to 
sleep, which weakened him and contributed to the 
cardiopulmonary arrest, which caused his death.  

In a January 1999 letter, C. Flanagan, M.D., noted that she 
had treated the veteran for about 4 years for diabetes 
mellitus, hypertension, chronic significant back pain, 
peripheral vascular disease, and insomnia.  His health had 
gradually declined, and he suffered a stroke in 1995, with 
residual right side weakness.  In October 1998, he underwent 
a cardiac catheterization.  He was found to have high-grade 
coronary artery disease and underwent a fairly urgent 
coronary bypass procedure.  His postoperative course was very 
complex and he had several episodes of respiratory failure.  
He was found to have an abnormal swallowing reflex and was 
maintained on gastrostomy feedings.  His chronic sleep 
problems worsened and became a prominent factor in his 
hospital course.  He had significant episodes of insomnia, 
sleep apnea, and depression.  He had been transferred to a 
rehabilitation hospital, but he continued to have 
intermittent problems, including depression.  During a sleep 
study, he had a cardiopulmonary arrest with resultant anoxic 
encephalopathy that was terminal.  She opined that there was 
some brain stem ischemia that accounted for some of his acute 
sleep disorder and respiratory problems.

By rating action in February 1999 service connection for the 
cause of the veteran's death was denied as the evidence 
failed to show any nexus to his period of service.

At a personal hearing in March 2000 and at a videoconference 
hearing in September 2001, the appellant and her daughter, in 
essence, testified that the veteran had severe discomfort and 
pain from his service-connected back disorder throughout his 
lifetime, as well as stress from his nervous disorder, 
including problems sleeping.  These conditions weakened his 
system contributing to his death.  The appellant noted that 
the death certificate was not completed by the veteran's 
treating physician, Dr. Flanagan.  There was also some 
difference of opinion at the time of the veteran's death.  
While Dr. Flanagan did not actually tell her that these 
conditions contributed to the veteran's death, she believed 
that the doctor would agree with her beliefs. 

The appellant, in essence, noted that she discussed the 
veteran's death with Dr. Flannigan who thought his medical 
conditions could be underlying factors in his death, but she 
did not have sufficient history with him to be sure.  During 
a sleep study his heart stopped.  He was rushed to the 
emergency room but expired.  
He had a heart bypass 2 months prior.  At that time his 
doctor thought he was doing fine and there were no 
complications.  

The Board remanded this case in December 2001 to obtain 
additional medical treatment and hospital records, which were 
obtained.  In addition medical opinions were requested and 
also obtained.

Subsequent to the December 2001 remand, the RO obtained 
numerous additional medical files.  These included the 
following:

?	VA medical records dated in 1951 and from 1982 through 
1986; and clinical records from 1993.

?	Private medical records from R. L. Kale, M.D., dated in 
1995 noting degenerative joint disease of the upper back 
and neck with pain; history of CVA with right side 
weakness and hemiparesis; history of noninsulin 
dependent diabetes; and hypertension.  

?	Private medical records from Dr. Kale, M.D., dated in 
1997 noting degenerative joint disease of the right 
shoulder, capsulitis, and bursitis; and associated 
myofascial pain syndrome.

?	Private medical records dated from 1965 through December 
1998.  These records were submitted by the appellant and 
received in July 2002.

?	Private medical records from the St. Edwards Mercy 
Medical Center records dated from 1998.

?	Private medical records from the Sparks Regional Medical 
Center records dated from 1975 through December 1998, 
including his terminal hospital summary.

?	A December 2, 1998 Discharge summary from St. Edwards 
Mercy Medical Center reflects that the veteran had been 
admitted with new onset angina pectoris with a history 
of previous cerebrovascular accident with severe 
diabetes and peripheral vascular disease.  He underwent 
cardiac catherization in October 1998.  He was found to 
have severe multivessel coronary disease.  Surgery 
included multiple bypass procedures.  The postoperative 
course was complicated by mental status changes 
accompanied by hyperventilation symptoms and CO2 
retention.  He was returned to the ICU on a couple of 
occasions with a thoracentesis performed to remove 
pleural fluid and the institution of a BiPap for 
nocturnal ventilatory support.  A sleep study was 
attempted but never fully completed.  He had several 
swallow studies done but continued to demonstrate 
evidence of aspiration and ultimately underwent PEG tube 
placement with continuous feeding of Glucerna at the 
time of discharge, on October 2, 1998.

?	A December 1998 terminal hospital summary from the 
Sparks Regional Medical Center reflects that the veteran 
had been admitted after suffering from cardiac arrest 
while undergoing a sleep study at the Health South 
Rehabilitation Hospital.  He had been resuscitated, 
intubated, mechanically ventilated, and moved to the 
surgical intensive care unit.  His family noted he had 
been diagnosed with atherosclerotic heart disease and 
underwent coronary artery graft surgery.  He 
subsequently suffered several strokes and became unable 
to swallow without aspiration.  A feeding tube was 
placed.  The examiner noted that the veteran was found 
to have suffered fairly severe brain damage and the 
family elected to remove him from the ventilator.  He 
subsequently expired.  The cause of death was 
cardiopulmonary arrest; atherosclerotic heart disease; 
and, cerebrovascular disease.

In a report dated in August 2002, a VA psychiatrist stated 
that he had reviewed the records in this case and offered his 
opinion that that there was no credible evidence other than 
pure speculation that would suggest that the veteran's PTSD 
caused or hastened his death.  "There was no evidence 
suggesting a direct cause or relationship."

In another report dated in August 2002, a physician reviewed 
the records in this case and opined that it was his opinion 
that there was no significant medical relationship between 
the service-connected disorders and the caused of death. 

In a report dated in September 2002, an orthopedic physician 
reviewed the records in the case and offer the following 
opinion:

Service-connected disabilities did not 
result in debilitating effects and in 
general impairment of health to an extent 
that would have rendered him materially 
less capable of resisting the effects of 
other disease primarily causing death.

Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
A number of specific disabilities, including cardiovascular 
disease, are presumed by law to have been incurred in service 
if shown to have been manifest to a degree of 10 percent or 
more within one year following the date of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

Pursuant to 38 U.S.C.A. § 1310, DIC is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312.  The provisions of § 3.312 provide the following:

(a) General.  The death of a veteran will be considered 
as having been due to a service-connected disability 
when the evidence establishes that such disability was 
either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of 
sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports. 

(b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly 
with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 

(c) Contributory cause of death.  

(1) Contributory cause of death is inherently one 
not related to the principal cause. In determining 
whether the service-connected disability 
contributed to death, it must be shown that it 
contributed substantially or materially; that it 
combined to cause death; that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in 
producing death, but rather it must be shown that 
there was a causal connection. 

(2) Generally, minor service-connected 
disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would 
not be held to have contributed to death primarily 
due to unrelated disability.  In the same category 
there would be included service-connected disease 
or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a 
quiescent or static nature involving muscular or 
skeletal functions and not materially affecting 
other vital body functions. 

(3) Service-connected diseases or injuries 
involving active processes affecting vital organs 
should receive careful consideration as a 
contributory cause of death, the primary cause 
being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and 
general impairment of health to an extent that 
would render the person materially less capable of 
resisting the effects of other disease or injury 
primarily causing death.  Where the service-
connected condition affects vital organs as 
distinguished from muscular or skeletal functions 
and is evaluated as 100 percent disabling, 
debilitation may be assumed. 

(4) There are primary causes of death which by 
their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable 
basis for holding that a service-connected 
condition was of such severity as to have a 
material influence in accelerating death. In this 
situation, however, it would not generally be 
reasonable to hold that a service-connected 
condition accelerated death unless such condition 
affected a vital organ and was of itself of a 
progressive or debilitating nature.

38 C.F.R. § 3.312.

With respect to her section 1318 DIC claim, section 1318 of 
title 38 of the U.S. Code provides, in part: 

Benefits for survivors of certain veterans rated totally 
disabled at time of death

(a) The Secretary shall pay benefits under this 
chapter to the surviving spouse and to the children 
of a deceased veteran described in subsection (b) 
of this section in the same manner as if the 
veteran's death were service connected. 

(b) A deceased veteran referred to in subsection 
(a) of this section is a veteran who dies, not as 
the result of the veteran's own willful misconduct, 
and who was in receipt of or entitled to receive . 
. . compensation at the time of death for a 
service-connection disability rated totally 
disabling if--

(1) the disability was continuously rated 
totally disabling for a period of 10 or more 
years immediately preceding death; 

. . . .  

38 U.S.C.A. § 1318, in pertinent part.  Entitlement under 
section 1318 is favorably resolved if the veteran had a 
service-connected total evaluation (including individual 
unemployability) for 10 continuous years immediately 
preceding death, or for five years if the total evaluation 
was continuously in effect from the date of military 
discharge, or for a continuous period of not less than one 
year immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999.  The fact 
that the veteran may never have actually received 
compensation (as in retired pay cases) does not preclude a 
grant under section 1318.  38 U.S.C.A. § 1318; 38 C.F.R. § 
3.22 (2002).

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issue presented by 
this case because it involves questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  See also, 38 C.F.R. § 
3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).

Service Connection for the Cause of Death.   The appellant 
claims that the veteran's service-connected disabilities 
caused, or contributed to the cardiopulmonary arrest 
resulting in his death and that service connection for the 
cause of the veteran's death is therefore warranted.  After a 
review of the record, the Board finds that the preponderance 
of the evidence is against her claim.

The veteran's service medical records are silent for any 
treatment, complaint, or diagnosis of a chronic 
cardiovascular or pulmonary disability.  No cardiovascular or 
pulmonary disability was identified until several years after 
the veteran's final release from service in 1949.  The post-
service medical records contain no evidence, which would tend 
to relate cardiopulmonary disability with the veteran's 
military service or with a service-connected disability.  As 
noted by the veteran's terminal medical records, the veteran 
underwent a heart bypass procedure (almost 50 years after 
service).  He was undergoing a sleep study when he experience 
cardiac arrest.  He was resuscitated, intubated, mechanically 
ventilated and moved to intensive care.  It was noted that 
subsequent to his heart bypass he had several strokes and 
became unable to swallow requiring aspiration and a feeding 
tube.   He was continuing to undergo fairly frequent 
seizures.  He was found to be comatose, seizuring and flaccid 
neurologically.  It was determined that he had suffered 
fairly severe brain damage and his family elected to remove 
him from the ventilator.  He subsequently expired.

While the appellant and her daughter are entirely competent 
to report observations, their assertions as to a medical 
matter cannot be accepted as competent evidence to 
substantiate the claim.  A lay witness can testify as to the 
visible symptoms or manifestations of a disease or 
disability, and it is an established principle that a lay 
person is competent to testify to his or her own eye-witness 
observations.  See Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, lay testimony by a claimant is not an 
acceptable substitute for a competent medical opinion where a 
claim involves issues of medical causation.  Grottveit, 
supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because neither the appellant nor her daughter is shown to 
have medical training, neither is competent to proffer 
testimony relative to a linkage between a service-connected 
disability and the terminal illness.  The appellant has 
presented no clinical evidence or medical opinion that would 
establish a link between the cause of the veteran's death and 
his service-connected disorders.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Based on the foregoing, the Board concludes that the 
veteran's cardiopulmonary arrest that was the immediate cause 
of his death was not incurred in or aggravated by his active 
service, nor did his cardiopulmonary arrest result from a 
service-connected disability.

In addition, the Board notes there is no medical evidence of 
record which tend to show that the veteran's service-
connected cervical spine disorder, PTSD, or his residuals of 
a shrapnel wound of the leg contributed to his death.  In 
August 2002 several VA medical experts reviewed the veteran's 
medical files.  A muscle specialist opined that the service-
connected disorders did not contribute to his death or to the 
disorders that were responsible for his death, and did not 
hasten his death.  A spinal specialist opined that the 
service-connected disabilities did not result in debilitating 
effects and in general impairment of health to an extent that 
would have rendered him materially less capable of resisting 
the effects of other disease primarily causing death.

Additionally, a psychiatrist after reviewing the claims 
folder concluded that it would require pure speculation to 
suggest that the veteran's PTSD caused or hastened his death.  
The provisions of 38 C.F.R. § 3.102 provide that reasonable 
doubt means doubt which is substantial and within the range 
of probability as distinguished from pure speculation or 
remote possibility.  Thus, the opinion of the psychiatrist 
fails to support the appellant's claim or to raise a 
reasonable doubt as to the possibility of a relationship 
between the veteran's PTSD and his death.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim that the veteran's 
death resulted from disability related to his military 
service.  As the preponderance of evidence is against the 
claim, it must be denied.  Since the preponderance of the 
evidence weighs against the appellant's claim, 38 U.S.C.A. § 
5107(b) and its accompanying regulation, 38 C.F.R. 3.102, 
provide no basis for allowance of the appellant's claim.  See 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  
Accordingly, the appellant's claim for service connection for 
the cause of the veteran's death must be denied.  38 U.S.C.A. 
§§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312.

DIC Pursuant to 38 U.S.C.A. § 1318.  As noted above, section 
1318 provides benefits for survivors of certain veterans 
rated totally disabled at time of death.  Until being 
amended, effective January 21, 2000, the implementing 
regulation described section 1318 DIC entitlement as 
attaching where -- 

[t]he veteran was in receipt of or for any reason 
(including receipt of military retired or retirement pay 
or correction of a rating after the veteran's death 
based on clear and unmistakable error [(CUE)]) was not 
in receipt of but would have been entitled to receive 
compensation at the time of death for a service-
connected disablement that either:

(i) Was continuously rated totally disabling by a 
schedular or unemployability rating for a period of 10 
or more years immediately preceding death; or

(ii) Was continuously rated totally disabling by a 
schedular or unemployability rating from the date of the 
veteran's discharge or release from active duty for a 
period of not less than 5 years immediately preceding 
death.

See 38 C.F.R. § 3.22(a)(2) (1995) (emphasis added).

In Green v. Brown, 10 Vet. App. 111 (1997), the United States 
Court of Appeals for Veterans Claims (Court) read the statute 
and regulation governing section 1318 DIC and summarized the 
requirements as follows:

Hence, under applicable law and regulation, DIC may be 
awarded on four separate bases, each of which requires 
particular evidence -- a regular service-connected-death 
basis under 38 U.S.C. § 1310 and three section 1318 DIC 
bases: (1) That the veteran was continuously rated 
totally disabled for 10 or more years immediately 
preceding death (38 U.S.C. § 1318(b)(1)); (2) that the 
veteran was continuously rated totally disabled for 5 or 
more years immediately preceding death if also so rated 
at the date of discharge (38 U.S.C. § 1318(b)(2)); or 
(3) that the veteran would have been entitled to receive 
the 100% compensation referred to in (1) or (2), above, 
at the time of his or her death but was not receiving it 
for some reason (38 U.S.C. § 1318(b)).

Green, 10 Vet. App. at 115 (emphasis added).

The Court then interpreted the provisions as permitting a 
survivor not only to demonstrate that the veteran would have 
been entitled to receive compensation but for a decision 
during his lifetime that contained CUE but also "to attempt 
to demonstrate that the veteran hypothetically would have 
been entitled to receive a different decision on a service-
connection-related issue . . . based on evidence in the 
veteran's claims file or VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable."  Green, 10 Vet. App. at 118 (emphasis added).

Prior to 1992, former section 19.196 of VA regulations 
provided simply,

Issues involved in a survivors' claim for death benefits 
will be decided without regard to any prior disposition 
of those issues during the veteran's lifetime.

38 C.F.R. § 19.196.

However, Effective March 4, 1992, section 19.196 was 
renumbered 20.1106 and a clause was added excluding section 
1318:

Except with respect to benefits under the provisions of 
38 U.S.C. § 1318 . . . issues involved in a survivors' 
claim for death benefits will be decided without regard 
to any prior disposition of those issues during the 
veteran's lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), the Court 
considered whether a Board decision denying a total 
disability rating to the veteran within the ten-year period 
preceding the veteran's death would preclude a finding that 
the veteran was hypothetically entitled to a total disability 
rating for that period.  The Court concluded that its 
resolution of that question was governed by former 38 C.F.R. 
§ 19.196, which was in effect when the appellant's DIC claim 
was filed in September 1991 in that case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (holding that, 
where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise).  The 
Court concluded that former section 19.196 precluded VA from 
relying on decisions during the veteran's lifetime as a basis 
for defeating a section 1318 DIC claim based on the veteran's 
hypothetical entitlement.  Carpenter, 11 Vet. App. at 146.  
The Court remanded the case to the Board for consideration of 
section 1318 hypothetical entitlement.

In Marso v. West, 13 Vet. App. 260 (1999), the Court noted 
that, "[b]efore section 20.1106 was promulgated, claims 
under section 1318(b) were not excluded from the general 
principle that issues in a survivor's claim for benefits 
would be decided without consideration of rating decisions 
during the veteran's lifetime.  See 38 C.F.R. § 19.196 
(1991)."  Marso, 13 Vet. App. at 263.  The Court stated,

Section 19.196 excluded from consideration all prior 
determinations during a veteran's lifetime of issues 
that affected a survivor's claim for death benefits, 
without any exception for claims under section 1318.  
See 38 C.F.R. § 19.196 (1991). . . . the clear message 
of section 20.1106 is that final rating decisions during 
the veteran's lifetime are controlling when determining 
if, under section 1318(b), at the time of a veteran's 
death, he or she had been entitled to compensation for a 
total disability rating for 10 continuous years 
immediately preceding the veteran's death. . . . the 
Court holds that where a prior final VA determination 
had denied a veteran a total disability rating, so that 
the veteran had not been rated totally disabled for 10 
continuous years prior to his or her death, a survivor 
under section 1318(b) must demonstrate CUE in the prior 
VA determination in order to establish eligibility under 
section 1318(b)(1).

Marso, 13 Vet. App. at 266.

The Court further stated that its decision in Marso was not 
inconsistent with its decision in Carpenter because Carpenter 
involved a claim that was filed prior to March 4, 1992, when 
old section 19.196 applied and not the revised section 
20.1106.  The Court concluded,

Based on the Court's decision today, a survivor of a 
deceased veteran is eligible for DIC under section 
1318(b)(1) if (1) the veteran was in actual receipt of a 
100% disability rating for the statutory period of time, 
(2) the veteran would have been in receipt of a 100% 
disability rating for such time but for CUE in a final 
VARO or BVA decision, or (3) if under the specific and 
limited exceptions under Carpenter or Wingo the veteran 
was "hypothetically" entitled to a 100% disability 
rating for the required period of time.

Thus, with the Court's ruling in the Marso case, 

If the 1318 DIC claim was filed before March 4, 1992, 
the claim must be decided without regard to decisions 
during the veteran's lifetime just like in COD cases 
under 1310.  (The claimant need not show CUE in the 
decisions during the veteran's lifetime.  She was to get 
a de novo review of the underlying issues in her case.)  
This is the "limited exception" described in 
Carpenter.

If the 1318 DIC claim was filed after March 4, 1992, the 
claim was to be denied or granted based on the decisions 
that were issued during the veteran's lifetime.  If, 
based on those decisions, the veteran did not have the 
requisite level of disability for the requisite number 
of years, the claimant was required to show CUE in the 
decisions that were rendered during the veteran's 
lifetime in order to retroactively revise the veteran's 
rate of disability and/or the effective date of a total 
disability rating.

The Secretary's position in NOVA I and NOVA II was that the 
"entitled to receive" language" of the statute, section 
1318, was never intended to provide for "hypothetical 
entitlement" to DIC.  Rather, "entitled to receive" is 
properly interpreted now by section 3.22 of VA regulations.  
Because the Federal Circuit upheld in NOVA I VA's position 
that the amendments to 3.22 were "interpretative", the 
amendments did not make "new law" but merely interpreted 
existing law, that is, the amendments clarified the meaning 
that the statute had all along.

For this reason, NOVA I may be read to permit adjudication of 
all claims for 1318 DIC under the current version of section 
3.22 without regard to the past interpretations of the 
statute by the Court regardless of the date that the claim 
for 1318 DIC had been filed.  In this case, since the 
appellant's claim was not received prior to March 4, 1992, it 
is clear that the appellant is required to show CUE in the 
decisions that were rendered during the veteran's lifetime in 
order to retroactively revise the veteran's rate of 
disability.  Neither the appellant nor her representative has 
asserted that there was CUE in the Board's decision of 
October 1989, which held that the veteran was not entitled to 
a total rating.

Because the veteran did not die of a service-connected 
disability and was not permanently and totally disabled due 
to a service-connected disability at the time of his death, 
his survivors are not entitled to DIC benefits, the 
appellant's claim for that benefit must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

